264 S.W.3d 546 (2007)
In re B. Joe THOMSON, Arkansas Bar No. 69098.
No. 07-714.
Supreme Court of Arkansas.
October 4, 2007.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, and pursuant to Sections 14.A and B of the Procedures of the Arkansas Supreme Court Regulating Professional Conduct of Attorneys at Law (2002), we hereby revoke the law license of B. Joe Thomson, Houston, Texas, to practice law in the State of Arkansas. Mr. Thomson's name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.